ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JO DOIG of WEST WINDSOR, who was admitted to the bar of this State in 1975, be publicly reprimanded for violating RPC 1.7(b) by undertaking a dual representation of two individuals in a business/real estate matter without obtaining their consent after full disclosure, and RPC 8.4(c) by altering a deed after closing, failing to inform the co-owner and the bank of her action, and misrepresenting the reason for the inclusion of the additional name on the deed, and good cause appearing;
*119It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and JO DOIG is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.